Title: Thomas Jefferson to Charles Clay, 25 August 1815
From: Jefferson, Thomas
To: Clay, Charles


          Th:J. to mr Clay  Aug. 25. 15. Poplar Forest.
          How do you do? and when will you be able to ride thus far? these are my first questions. how you like the changes & chances of the European world may be the subject of conversation. but you must come with your ears stuffed full of cotton to fortify them against the noise of hammers, saws, planes Etc which assail us in every direction. affectionate salutations.
        